ORDER

PER CURIAM.
Contractor Success Group, Inc. (“CSG”) appeals from .a Judgment entered in the Circuit Court of St. Louis County dismissing both Counts I and II of its petition against Dirty Ducts, Inc. for lack of jurisdiction, dismissing Jimmy’s Inc. from Count II for failure to state a claim, denying CSG’s Motion for Preliminary Injunction and dissolving a Temporary Restraining Order. Jimmy’s cross-appeals from the Judgment entered on its counterclaim finding for CSG and stating that Jimmy’s failed to prove damages.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purposes would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the Judgment pursuant to Rule 84.16(b).